DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated  by Ishihashi (US patent 10,116,093 B2). 
Regarding claim 1, Ishihashi discloses a terminal base comprising: a plurality of terminals (31, 70) configured to electrically connect a first device and a second device to each other, each of the plurality of terminals being electrically conductive; and a housing (35 or 90) configured to hold the plurality of terminals, the housing being made of an electrically insulating resin, wherein each of the plurality of terminals (31, 70) comprises a first connection portion exposed to an outside of the housing so as to he connected to the first device (col. 9-12), a second connection portion exposed to the outside of the housing so as to be connected to the second device (col. 9-12), and an insert portion insert-molded in the housing (see col. 3, lines 11-18), and wherein the insert portion has a solid cylindrical shape or a hollow cylindrical shape (see fig. 7).

	Regarding claim 3, Ishihashi discloses: for each of the plurality of terminals (31, 70), the first connection portion extends in a direction substantially orthogonal to a direction in which the insert portion extends, and wherein the housing is configured such that, positions at which the insert portions of the plurality of terminals are located in the housing (35) are arranged along a curve.
Regarding claim 4, Ishihashi discloses the insert portion has the hollow cylindrical shape including an opening and a bottom wall, and wherein the bottom wall is the second connection portion (see fig. 7). 
Regarding claim 5, Ishihashi discloses an electrical connection structure of devices comprising: a first device; a second device; and a terminal base,
wherein the first device and the second device are electrically connected with each other by the terminal base, and wherein the terminal device comprises: a plurality of terminals (31, 70) configured to electrically connect the first device and the second device to each other, each of the plurality of terminals being electrically conductive; and a housing (35, 90)  configured to hold the plurality of terminals, the housing being made of an electrically insulating resin, wherein each of the plurality of terminals comprises a first connection portion exposed to an outside of the housing so as to be connected to the first device, a second connection portion exposed to the outside of the housing  (35) so as to be connected to the second device, and an insert portion insert-molded in the 
                                                         Conclusion         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jean F. Duverne whose telephone number is (571) 272-2091.  The examiner can normally be reached on 9:00-5:30, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE S LUEBKE can be reached on (571)272-2009.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEAN F DUVERNE/Primary Examiner, Art Unit 2833                                                                                                                                                                                                                                                                                                                                                                                                                         02/10/2021